Citation Nr: 1108427	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess of 20 percent prior to March 26, 2008 for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased evaluation in excess of 40 percent from March 26, 2008 for degenerative joint disease and degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial increased evaluation for acid reflux, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from May 1968 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2005 and June 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the October 2005 rating decision the RO granted service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with an evaluation of 20 percent, and for acid reflux disease with an evaluation of 10 percent, both effective from February 28, 2004.  The Veteran perfected an appeal as to these matters and by rating decision dated in July 2008, the RO granted an increased evaluation to 40 percent for DJD and DDD of the lumbar spine effective from March 26, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Moreover, as the Veteran has disagreed with the initial rating assigned following the grant of service connection for DJD and DDD of the lumbar spine and acid reflux disease, the Board has characterized such claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).  
In the June 2006 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  

In January 2009, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


The issues of entitlement to an initial increased evaluation for acid reflux, currently evaluated as 10 percent disabling and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to March 26, 2008 the degenerative disease of the lumbar spine was manifest by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; with no favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  

2.  For the period from March 26, 2008 the Veteran's service-connected DJD and DDD of the lumbar spine was manifested by pain and limited motion, but not by unfavorable ankylosis of the entire thoracolumbar spine or bed rest prescribed and treatment by a physician at least six weeks during the past twelve months.

3.  For the period from March 26, 2008 the medical evidence demonstrates mild radiculopathy in the left lower extremity as a result of the Veteran's lumbar spine disability.

4.  For the period from March 26, 2008 the medical evidence demonstrates mild radiculopathy in the right lower extremity as a result of the Veteran's lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the period prior to March 26, 2008 for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3, 4.1, 4.3,  4.7, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a rating in excess of 40 percent for the period from March 26, 2008 for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3,  4.7, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for a 10 percent rating for the period from March 26, 2008 for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010). 

4.  The criteria for a 10 percent rating for the period from March 26, 2008 for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection for DJD and DDD of the lumbar spine.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims folder, and all identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

II.  Increased Evaluations

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some of the Veteran's claims on appeal, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

DJD and DDD of the Lumbar Spine

By rating decision dated in October 2005 the RO granted service connection for DJD and DDD of the lumbar spine and assigned an initial 20 percent disability evaluation effective February 28, 2004 under 38 C.F.R. § 4.71a, DC 5243.  By rating decision dated in July 2008, the RO increased the Veteran's disability evaluation for the service-connected lumbar spine disability to 40 percent, effective from March 26, 2008 (date of VA examination) under the same diagnostic code, 5243.  The Board must now determine whether the Veteran is entitled to an initial increased evaluation in excess of 20 percent for the period prior to March 26, 2008 and in excess of 40 percent for the period from March 26, 2008.  

The Veteran contends that the disability evaluation currently assigned for his lumbar spine disability does not adequately reflect the severity of his disability.  The Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Id.  

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Any associated neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months; a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  A 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.,  Note (1).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a (2010), a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38  C.F.R. § 4.123 (2010).

In this case, service treatment records show the Veteran was treated for a back disorder in service.  Post-service, in October 1997, it is revealed in a private medical report that the Veteran had been having lower back pain for several months and he stated that when he stands for a period of time or walks he starts to have numbness and tingling in the legs.  He reported no prior surgeries, but stated that he has had chronic low back pain for many years.  On physical evaluation, neurologic examination and pulses were normal.  X-rays of the lumbar spine showed degenerative disc disease primarily at L5 but somewhat at L4.  The impression was rule out spinal stenosis.  In a subsequent report in October 1997, the physician noted that MRI [magnetic resonance imaging] did not show spinal stenosis but did show rather significant disc disease and arthritic changes described as mild foraminal narrowing.  In October 1998 radiologic findings revealed moderate spinal canal stenosis at L4-5 due to a focal disc herniation superimposed on a diffuse bulge as well as prominent epidural fat and hypertrophied facet joints; mild spinal stenosis at L3-4 associated with a mild diffuse disc bulge; minimal spinal canal stenosis at L5-S1, where a disc/osteophyte complex was seen; and facet joint hypertrophy bilaterally at the L3-4 through L5-S1 levels.  

VA examination of the spine in September 2005 reveals the Veteran's history of low back pain since service.  At the time of the examination he mainly complained of some pain and some weakness, which was related to the pain.  He reported that in 1985 he started having some pain that radiated to his right hip and extended down just proximal to the knee (the examiner noted that this is not a true radiculopathy).  He further reported that he was diagnosed with DDD at L4-5 and L5-S1.  The examiner noted that the Veteran has had an MRI that revealed that he had degenerative disks at L4-5 and L5-S1.  He has had an epidural which only provided very temporary relief.  The Veteran denied having any particular flare-ups.  He did report that his pain caused him functional limitations in that he has to modify the way he walks.  He has walked with a cane since 1999.  He can only walk about three blocks before he has to stop.  He reported that he can no longer do heavy lifting or bending.  He admitted that he can perform his activities of daily living.  He can still drive.  He denied being unsteady or having a history of falls.  He denied any fever, chills, weight loss, malaise, bowel or bladder symptoms, numbness or tingling in the toes, or any erectile dysfunction.  

On physical examination he had an antalgic gait with shortened stance phase on the right side.  He used a cane from his right hand.  Range of motion testing revealed forward flexion to 45 degrees, limited by pain.  He could extend only about 5 degrees, limited by pain.  He could side bend about 15 degrees to the left and right sides.  He could rotate about 20 degrees to the left and right with pain at all of his limits obtained.  He was unable to do any repetitive motion because of his pain.  He did not have any paraspinal muscle spasms and very minimal tenderness to palpation.  He had 5/5 strength in his hip flexors, hip extensors, quadriceps, hamstrings, tibialis anterior, extensor hallucis longus, flexor hallucis longus, and gastrocnemius muscles.  He had a negative straight leg raising sign as well as a negative seated leg raising sign.  His sensation was intact to all dermatomal regions of his lower extremity.  He had 2+ patella as well as Achilles reflexes.  The assessment was axial back pain with DDD at L4-5 and L5-S1.  X-ray findings revealed degenerative osseous changes without evidence of acute osseous abnormality and post operative changes.  

In a January 2006 VA outpatient clinic report it was noted that the Veteran complained of increasingly worsening low back pain.  Examination revealed tenderness to palpation along the lumbosacral spine, negative straight leg raises bilaterally but, limited range of motion in the spine and hip.  There was normal motor strength and deep tendon reflexes in the lower extremities.  The assessment was chronic low back pain with radiculopathy, spinal stenosis and degenerative disease of the lumbar spine.  The physician noted that walking is limited to five to ten minutes before the Veteran begins having severe pain.  The pain radiates from the back into the thighs.  He gets severe back pain after thirty minutes of sitting.  In addition, lifting greater than twenty pounds causes severe back pain.  It was further noted that the Veteran was employed as a school bus driver and was unable to take the medication prescribed for his back pain while working.  The physician noted that the progression of the Veteran's back pain combined with other serious chronic illnesses has led to the Veteran being permanently disabled to work.  The physician stated that "[the Veteran] continues on the job at this time because of financial issues, but it is quite difficult for him to carry out his work duties primarily secondary to the chronic back pain."

On VA examination in October 2006 the Veteran reported that he injured his lower back in 1968, he was loading equipment when a forklift slipped.  At the time he was diagnosed with and treated for a "pulled muscle."  He stated that he continued to have low back pain and was eventually diagnosed with DJD.  He stated that the pain has progressively gotten worse over the years.  He has increased pain with walking and sitting more than ten or fifteen minutes.  He indicated that he was employed as a copier delivery person and had a self-owned janitorial service.  He had to give up both jobs in 1997 due to his low back pain.  At the time of the examination, he was employed as a school bus driver.  He reported that his lumbar spine disability interferes with activities of daily living because he had to give up walking for exercise and he has to use a buggy for support when he goes shopping.  He stated that he is in constant pain (level 8/10) and has daily flares (level 10/10).  The pain does not radiate.  He uses a cane for ambulation.  There have been no incapacitating episodes over the past twelve months.  

On examination of the lumbosacral spine there was normal curvature and no pain to percussion.  The Veteran did however complain of low back pain while getting on and off of the examination table.  He was unable to perform bilateral straight leg raising secondary to low back pain.  Forward flexion was from zero to 45 degrees with pain at 45 degrees, extension was zero to 10 degrees with pain at 10 degrees.  Left and right lateral rotations were zero to 10 degrees with pain at 10 degrees.  Left and right lateral flexion was zero to 10 degrees with pain at 10 degrees.  There was pain with range of motion, no evidence of weakness, lack of endurance, fatigue and incoordination with repetition of four with no additional loss of range of motion other than that noted.  X-ray findings revealed moderate DJD of the lumbosacral spine.  The diagnosis was moderate DJD of the lumbosacral spine.

The Veteran had a VA examination for peripheral nerves in March 2008.  At that time he claimed right hip pain and right lower extremity pain secondary to his service-connected lumbar spine disability.  He reported working part-time as a school bus driver, but stated that he has been out for over a week and feared he can no longer perform that job because of chronic pain and limited reflexes  for driving.  He stated that he has had one or two episodes of incapacitation in the past twelve months because he just refuses to stay down.  He stated that he had pain and numbness in both legs, right greater than left.  He stated that he understands that he has had a right hip prosthesis, but states that the pain he feels is different and separate from the right hip pain that he was having with the arthritis in the hip and the prosthetic.  He showed the examiner areas in the right thigh and the L4, L5 and S2 dermatomal areas where he stated he has pain and numbness.  

Examination of the back showed no obvious curvature abnormalities.  He had notable spasms in the lumbar musculature.  He had limited flexion to 30 degrees at which point he could go no further because of severe pain.  Extension was zero; he was not able to extend any because of complaints of severe pain.  Lateral bending left and right were limited to 10 degrees at which point he stated he had severe pain and he could go no further.  Rotation, left and right was 10 degrees, at which point, he stated he had severe pain and could go no further.  Flexion and attempted extension seemed to exacerbate the pain in both legs, right greater than left.  The Veteran was only able to flex to 20 degrees on the third attempt; extension remained zero, lateral bending remained at 10 and 10, and rotation remained at 10 and 10.  The Veteran complained of increased pain in the lumbar spine area associated with repetition with a worsening of the pain and numbness going down the backs of his legs bilaterally, right greater than left.  The examiner noted there were no signs of tremors or muscle atrophy.  There was weakness on the lower extremity strength testing.  Deep tendon reflexes were symmetrical.  Strength, however, was diminished.  Extensor hallucis longus was symmetrical.  Sensory was somewhat abnormal.  The diagnosis was DDD at L2-3, L3-4, and L4-5, as well as L5-S1, with evidence of radicular pain detected at L4 and L5 dermatomal pattern as well as the S2 dermatomal pattern.  The examiner noted where the Veteran showed him pain and paresthesias.  Also noted was a right hip prosthesis.  In addition it was noted that the radicular pain was in both lower extremities and is likely secondary to the DDD in the Veteran's spine, not from the hip prosthesis.

CT [computed tomography] scan of the lumbar spine in March 2008 reveals L1-2, intervertebral disks were within normal limits.  At L2-3 there was mild circumferential bulging of the intervertebral disk, but there was no evidence of focal disk herniation.  There was no significant canal stenosis.  At L3-4 there was moderate, broad-based bulging of the intervertebral disk posteriorly, which caused mass effect on the anterior thecal sac and resulted in mild central canal stenosis at that level.  At L4-5 there was a moderate, broad-based bulging of the intervertebral disk posteriorly.  There was a mild central canal stenosis and there was bilateral neural foraminal narrowing due to combination of disk bulge and hypertrophic degenerative changes in the facet joints.

MRI taken in June 2008 shows L3-4 degenerative moderate canal/bilateral recess and mild bilateral foraminal stenosis; L4-5 degenerative moderate canal and severe right recess stenosis secondary to right recess intracanal sequestered disc protrusion versus atypical synovial cyst, and L5-S1 mild left and moderate to severe right foraminal stenosis.

The Veteran submitted into evidence a State Health Benefit Plan Disability Certification dated in September 2008.  The disability described therein is as follows, "Injury occurred at work 3/19/08, Injury lower back.  MRI revealed disc protrusion L5-S1 causing severe spinal stenosis, ESI's were recommended and done.  Patient did not get much relief..."  Back surgery was recommended.  In an October 2008 written statement by the Veteran in support of his claim, he indicated that he was unable to continue to drive the school bus because of his back problem.  He stated that all the problems he had were aggravated by the accident he had in March.  He stated that he is in no position to do any physical work and probably never will.  He stated that the symptoms he has currently are the same as those he had before the accident.

Also submitted into evidence is a preoperative history and physical report dated in January 2009, from a private medical center.  The reported history reveals the Veteran was admitted for treatment of low back pain and bilateral leg pain.  It was noted that the Veteran is a school bus driver and was injured in March 2008 when he was hit by another vehicle.  He had a preexisting low back problem and the injury resulted in significant exacerbation.  He underwent multiple modes of medical therapy.  He was seen my several physicians and has failed to improve.  He has been found to have multi-level degenerative disk disease but, at L5-S1 he has severe right lateral foraminal narrowing with compression the L5 nerve root and less significant on the left.  At L4-5, he has lateral recess narrowing with spondylosis and herniated synovial cyst.  He has severe DDD and a recommendation has been made for surgery.  

On physical examination the Veteran had limited range of motion of the back with flexion and extension, but primarily extension.  Straight leg raising was positive on the left at 40 degrees and on the right at 40 degrees.  Neurologic examination was intact.  The impression was low back pain with primarily left, greater than right leg pain, foraminal stenosis at L5-S1 on the right greater than left, lateral recess stenosis at L4-5 with herniated synovial cyst, and severe degenerative disk disease.  

The Board finds that the September 2005, October 2006, and March 2008 VA examinations are adequate for evaluation purposes in this case.  Specifically, the examiners interviewed the Veteran as well as conducted detailed physical examinations.  In addition, there is no indication that the VA examiners were not aware of the Veteran's past medical history or that any relevant fact were misstated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In light of the evidence of record, the Board finds that a disability evaluation in excess of 20 percent for the period prior to March 26, 2008 for DJD and DDD of the lumbar spine is not warranted.  In order to warrant the next higher rating of 40 percent under Diagnostic Code, 5237 , the evidence must show manifestations of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and neither is shown for the period prior to March 26, 2008.  

The relevant evidence of record includes treatment for and assessments of chronic low back pain from 1997 to 2008.  The clinical and diagnostic findings on those reports are not materially different from the VA examinations conducted in September 2005 and October 2006, whereas forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees.  Furthermore, these examination reports do not present muscle spasm or guarding associated with the lumbar spine severe enough to result in an abnormal gait or abnormal spinal contour.  MRI's in October 1998 and June 2004 revealed moderate spinal canal stenosis at L4-5, mild spinal stenosis at L3-4 associated with a mild diffuse disc bulge, minimal spinal canal stenosis at L5-S1 and facet joint hypertrophy bilaterally at the L3-4 through L5-S1 levels.  Thus, the objective medical evidence of record shows that the Veteran's range of motion of the lumbar spine was not sufficient to meet the criteria for a higher rating for the stated period and there were no muscle spasm, atrophy, or significant neurological symptoms.  When the clinical findings, set out above, are applied to the General rating Formula discussed above, the Veteran's lumbar spine disability for the period prior to March 26, 2008, equates to no more than a 20 percent evaluation under Diagnostic Code 5237.  

In addition, the evidence does not show, nor does the Veteran claim to have had any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the stated period.  See under Diagnostic Code 5243.  During the October  2006 VA examination, the Veteran reported there were no incapacitating episodes over the last twelve months.  Thus, an evaluation higher than 20 percent for the period prior to March 26, 2008 under Diagnostic Code 5243 is not warranted.  

During the stated period, the RO, in June 2007, denied the Veteran's claim for service connection for radiculopathy of the right hip and lower extremity secondary to his service-connected lumbar spine disability, on grounds that there was no evidence of a relationship between radiculopathy of the right hip and lower extremity and his service-connected lumbar spine disability.  While a July 2006 VA outpatient treatment report shows the Veteran was assessed with chronic low back pain with radiculopathy, VA examination in October 2006 revealed no neurological deficits.  Deep tendon reflexes were within normal limits for bilateral lower extremities.  Although during the examination, the Veteran was unable to do bilateral straight leg raising secondary to low back pain, examination revealed no weakness, lack of endurance fatigue and incoordination.  During this period there was insufficient objective evidence of neuropathy to warrant a compensable rating.  As noted above, under the general rating formula, the orthopedic component of the Veteran's low back disability warrants a 20 percent evaluation, for the period prior to March 26, 2008 and there is no basis for assigning a higher rating.  The criteria for the next higher rating under either Diagnostic Code 5237 or 5243 for the stated period have not been met.

In evaluating the Veteran's claim for the period prior to March 26, 2008, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See DeLuca, 8 Vet. App. 202.  The Veteran has complained of pain, some weakness, and functional impairment associated with his lumbar spine disability.  VA examiner in October 2006, however, noted there was no evidence of weakness, lack of endurance, fatigue and incoordination with repetition of four with no additional loss of range of motion.  Based on these findings the Board finds that a higher rating under DeLuca for the period prior to March 26, 2008 is not warranted.  The Board also finds that the functional impairment reported by the Veteran has already been considered by the 20 percent disability evaluation assigned for the stated period.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Based upon the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 20 percent for the period prior to March 26, 2008 for his service-connected DJD and DDD of the lumbar spine disability.  See Gilbert, 1 Vet. App. at 53.

With respect to an evaluation in excess of 40 percent for the period from March 26, 2008 for the service-connected DJD and DDD of the lumbar spine disability under Diagnostic Code 5237 or 5243, the Board also finds that in this instance, an increased disability evaluation is not warranted.  In order to warranted the next higher evaluation of 50 percent under Diagnostic Code 5237 there must be a demonstration of unfavorable ankylosis of the entire thoracolumbar spine and such is not shown in the evidence of record.  Range of motion testing during VA examination in March 2008 revealed the Veteran had limited flexion to 30 degrees; and although he was not able to extend any because of complaints of severe pain, he did demonstrate movement of the spine and there was no assessment or diagnosis of ankylosis.  

In order to warranted the next higher evaluation of 60 percent under Diagnostic Code 5243, there must be a showing of incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least six weeks during the past twelve months, and such is not shown in the evidence of record.  While the evidence of record clearly shows the Veteran with degenerative disc disease, there is no objective evidence that he has been prescribed bed rest by a physician within the past twelve months.  On VA examination in March 2008, the Veteran reported that he has had one or two incapacitating episodes in the past twelve months.  There is no indication in the record that such incapacitating episodes as described by the Veteran were prescribed by a physician.  Since the record fails to show that bed rest was prescribed by a physician for a total duration of at least six weeks during the past twelve months, the criteria for a 60 percent disability evaluation for the period from March 26, 2008 have not been met under Diagnostic Code 5243 and the Veteran's claim must be denied.  

As noted, the Veteran is currently rated at 40 percent, which is the highest schedular rating based on limitation of motion.  Where, as here, a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

In addition to rating the orthopedic impairment caused by a back disability, the Board must also consider any neurologic manifestations of a lower back disability, as the regulations provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis.  Here, the Veteran has complained of neurological abnormalities related to his service-connected DJD and DDD of the lumbar spine disability, specifically radicular pain to his bilateral lower extremities.  VA examiner in March 2008 noted the Veteran had diminished strength in the bilateral lower extremities, the right being approximately 3 on a scale of 5, and the left lower extremity being approximately a 4 on a scale of 5.  Sensory was somewhat abnormal.  Monofilament testing in the lower extremities had inconsistent results.  The Veteran was diagnosed with DDD at L2-3, L3-4, L4-5, and L5-S1 with evidence of radicular pain detected at L4, L5, and S2 dermatomal pattern.  The examiner noted that the radicular pain noted in both lower extremities was likely secondary to the DDD in the spine and not from the hip prosthesis.  Thus, at his most recent VA examination, the Veteran has been diagnosed with radiculopathy of the bilateral lower extremities, a neurologic disability.  As such, he is entitled to separate ratings for this radiculopathy.  A higher rating is not warranted since the objective findings do not reveal more than mild radiculopathy.  Therefore, while an orthopedic rating in excess of 40 percent is not warranted, separate 10 percent ratings are granted for radiculopathy of the left and right lower extremities. 

III.  Other Considerations

The Board observes that consideration must be given to whether a higher evaluation is warranted at any point during the pendency of the claim based upon the guidance of the Court in Fenderson and Hart.  In the present case, the Board finds that the ratings for DJD and DDD of the lumbar spine have been appropriately staged.  

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2010) for the Veteran's service-connected DJD and DDD of the lumbar spine disability for the periods at issue.  In this respect, the Board notes that the medical evidence fails to show, and the Veteran has not asserted that he required frequent periods of hospitalization for this service-connected lumbar spine disability.  It is not disputed that the Veteran has some limitation as a result of his lumbar spine disability.  However, the medical evidence fails to show anything unique or unusual about his lumbar spine disability that would render the schedular criteria inadequate.  The Veteran's main lumbar spine symptoms include pain, limitation of motion, and radiculopathy all of which are specifically accounted for in the rating criteria.  The schedular ratings that have been assigned have considered complaints such as flare-ups and functional loss secondary to repetitive motion.  As such, it would not be found that the Veteran's lumbar spine disability met the "governing norms" of an extraschedular rating.  Therefore, a referral for an extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 115-16, see also Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 20 percent for the period prior to March 26, 2008 for DJD and DDD of the lumbar spine is denied.

A rating in excess of 40 percent for the period from March 26, 2008 for DJD and DDD of the lumbar spine is denied.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

A separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran is currently rated at 10 percent for acid reflux disease under 38 C.F.R. § 4.97 Diagnostic Code 7346.  Under this rating criteria, a 10 percent rating is assigned when two or more of the symptoms required for a 30 percent evaluation are present, but are of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

In May 2004, the Veteran sought a compensable rating for his acid reflux disease, indicating that he experienced acid reflux while in the military, which has continued.  An in-service clinical report shows the Veteran was diagnosed with esophageal reflux in May 1975.  

A VA treatment record from January 2004 noted that the Veteran complained of gastroesophageal reflux.  He reported symptoms for years, including his years in service.  He further reported that he is occasionally awaken with choking.  He stated that he has non-exertional burning substernal pain often after eating or with lying down.  He stated that spicy foods are particularly troublesome.  He disclosed that he has taken some over-the-counter medications infrequently.  On examination his abdomen was benign and obese.  There were positive bowel sounds, nontender, and no appreciable organomegally.  The impression was gastroesophageal reflux.  In January 2006 the Veteran present at a VA outpatient clinic for routine follow-up of chronic medical illnesses.  It was noted that since his last visit he had a diagnosis of colon cancer and had undergone chemotherapy for it.  He also had a colectomy and kidney stones, which passed but he still had occasional hematuria.  It was noted that the Veteran had increased heartburn since the colon cancer surgery.  On examination the Veteran appeared well developed and well nourished.  The assessment was GERD [gastroesophageal reflux disease], symptoms no longer controlled with Ranitidine.  "This may be secondary to his chemotherapy[.]"  

The Veteran was afforded a VA examination in October 2006.  He reported that he was diagnosed with acid reflux disease in 1973 or 1974 and treated with medication.  He reported that he had episodes during service when he would be awakened at night, "feeling like there was pepper in my lungs[.]"  He stated that he continues to have problems with his stomach burning throughout service.  When he had a colectomy in 2005 his symptoms got worse.  He complained that he still has burning with almost everything he eats during the day and at night.  No dysphagia for solid or liquids was noted.  He occasionally has regurgitation of stomach contents, with the last episode occurring eight months prior.  He reported no nausea or vomiting.  There was no history of dilatation or anemia and his weight had been stable over the last twelve months.  On examination of the upper gastrointestinal the stomach appeared normal in its peristalsis and mucosal pattern.  The duodenal bulb and sweep and visualized portion of the small bowel appeared normal.  The impression was mild GERD without any demonstrable hiatal hernia.  The diagnosis was mild GERD.  

Subsequent to the October 2006 VA examination, the Veteran, in August 2007 and September 2007 statements in support of his claim asserted that the rating for his acid reflux should be higher because his symptoms have worsened.  He stated that he has trouble swallowing at times and he is awakened with choking from acid backup which feels like pepper or hot sauce has been poured in his lungs.  In this regard, the Board observes that it has been more than four years since this disability was evaluated by VA, and as indicated above, the Veteran claims that his acid reflux disease has increased in severity since the October 2006 VA examination.  Therefore, the Board concludes that a new examination is necessary to evaluate the current severity of this service-connected disability.  See VAOPGCPREC 11-95 (April 7, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, entitlement to a TDIU was denied by rating decision dated in June 2006.  It was concluded that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The evidence showed that the Veteran was employed part-time as a school bus driver.  Moreover, the Veteran's combined evaluations for his service-connected disabilities did not meet the schedular requirements for entitlement to a TDIU.  

As of this decision, the Veteran's service-connected disabilities include DJD and DDD of the lumbar spine, evaluated as 40 percent disabling, acid reflux disease, evaluated as 10 percent disabling, and residuals of laceration of the left hand evaluated as 10 percent disabling, and as of this decision, radiculopathy of the left lower extremity associated with DJD and DDD of the lumbar spine, evaluated as 10 percent disabling, and radiculopathy of the right lower extremity associated with DJD and DDD of the lumbar spine, evaluated as 10 percent disabling.  The combined evaluation for compensation is 60 percent.  The Veteran has recently submitted evidence that he is no longer able to work due to his service-connected lumbar spine disability.  A VA physician in January 2006 noted that the Veteran was unable to work.  He stated that the Veteran continued on the job because of financial issues but that it was quite difficult for him to carry out his work duties primarily secondary to the chronic back pain.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition, TDIU may be awarded in cases of Veterans who are unemployable, by reason of service-connected disabilities, but who fail to meet the percentage standards on an extraschedular basis upon consideration of the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case the Veteran does not meet the schedular criteria for entitlement to a TDIU and must be considered on an extraschedular basis.  However, the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Given the grant of service connection for radiculopathy of bilateral lower extremities associated with the service-connected DJD and DDD of the lumbar spine the Veteran has been assigned evaluations, following which the claim for TDIU must be readjudicated.  In addition, the Veteran has indicated that he is no longer employed as a part-time school bus driver and is unemployed due to his service connected lumbar spine disability.  Notwithstanding the grant of service for bilateral radiculopathy, the Veteran's service-connected disabilities still do not meet the schedular requirement for a TDIU, and the RO should refer the matter to the Director of Compensation and Pension for a determination of whether an extra-schedular TDIU evaluation is warranted pursuant to 38 C.F.R. § 4.16(b).  

Since the claims folder is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet.  App. 611 (1992).  Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims folder any VA treatment records since 2008 to the present. 

2.  The RO/AMC should also schedule the Veteran for a VA examination to assess the current severity of his acid reflux disease.  The claims folder must be made available to the VA examiner, and the examiner should review the claims folder prior to the examination.  All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported.

The examination should include findings regarding any manifestations of GERD, including any epigastric distress with dysphagia, pyrosis, and regurgitation; any substernal, arm, or shoulder pain; vomiting; weight loss; hematemesis or melena; anemia; and other symptom combinations productive of impairment of health; and the frequency of any symptoms.  All findings should be reported in detail, and the examiner should provide the rationale for any opinions given.  

3.  The RO/AMC should review the evidence of record and determine whether there was sufficient medical evidence to decide the claim for a TDIU.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim for a TDIU, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service connected disabilities and the degree of impairment they cause in his capacity for performing substantially gainful employment.  

4.  The RO/AMC should then readjudicate the Veteran's claim for TDIU.  If the schedular criteria for entitlement to a TDIU are not met, the TDIU claim should be referred to the Director of Compensation and Pension for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b). 

5.  If after readjudication of the remanded claims, they continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the claims folder to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


